NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0749-20

DEPUY SYNTHES SALES, INC.
and DEPUY SPINE, LLC,

          Plaintiffs-Respondents,

v.

MATTHAUS DENGLER, MARK
SIENKIEWICZ, and ORTHOFIX
SPINAL IMPLANTS, INC.,

     Defendants-Appellants.
____________________________

                   Submitted February 3, 2021 – Decided February 12, 2021

                   Before Judges Ostrer, Accurso, and Vernoia.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Middlesex County, Docket No. C-
                   000068-20.

                   Orloff, Lowenbach, Stifelman & Siegel, P.A., and
                   Matthew Berliner and Eric J. Hardeman (Fortis, LLP)
                   of the California bar, admitted pro hac vice, attorneys
                   for appellants (Laurence B. Orloff and Marc C. Singer,
                   of counsel; Marc C. Singer, Xiao Sun, Matthew
                   Berliner, and Eric J. Hardeman, on the briefs).
            Anthony B. Haller (Blank Rome, LLP) of the
            Pennsylvania bar, admitted pro hac vice, attorney for
            respondents (Stephen M. Orlofsky, Leigh Ann Buziak,
            Michael R. Darbee, and Anthony B. Haller, on the
            brief).

PER CURIAM

      This matter having been amicably adjusted and the parties having

stipulated to the dismissal of this appeal, it is hereby ordered that the appeal is

dismissed with prejudice and without costs.




                                                                             A-0749-20
                                        2